        Case 1:15-cr-10338-FDS Document 3176 Filed 12/23/20 Page 1 of 1




               United States Court of Appeals
                                For the First Circuit
                                    _____________________

No. 20-1486
                                       UNITED STATES,

                                            Appellee,

                                                v.

                                EDWIN GUZMAN, a/k/a Playa,

                                      Defendant, Appellant.
                                      __________________

                                              Before

                                    Lynch, Selya, and Barron,
                                        Circuit Judges.
                                     __________________

                                         JUDGMENT
                                  Entered: December 23, 2020

        This is an appeal from the district court's denial of defendant-appellant's motion for bail
pending appeal. Having carefully considered the defendant's brief and relevant portions of the
record, we conclude that the defendant failed to satisfy the bail requirements set out at 18 U.S.C.
§ 3143(b)(1)(A). See United States v. Bayko, 774 F.2d 516, 520-23 (1st Cir. 1985) (standard of
review and general principles). Affirmed. See Local Rule 27.0(c). The motion to expedite is
denied as moot.


                                                       By the Court:

                                                       Maria R. Hamilton, Clerk


cc: Hon. F. Dennis Saylor, Robert Farrell, Clerk, United States District Court for the District of
Massachusetts, Christopher John Pohl, Mark T. Quinlivan, Kelly Begg Lawrence, Donald
Campbell Lockhart, Glenn A. MacKinlay, Kunal Pasricha, Michael R. Schneider
